Citation Nr: 9907474	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  98-05 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than January 7, 1997 
for an award of service connection (and a 100 percent 
evaluation) for schizoaffective disorder, to include a 
determination as to whether there was clear and unmistakable 
error in a rating decision of December 3, 1974, which denied 
entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to December 
1971.  

In a decision of October 1997, a Regional Office (RO) Hearing 
Officer granted service connection (and a 100 percent 
evaluation) for schizoaffective disorder, effective from 
January 7, 1997, considered to be the date of receipt of the 
veteran's claim.  The veteran voiced his disagreement with 
that decision, and the current appeal ensued.  


FINDINGS OF FACT

1.  In a rating decision of December 3, 1974, with which the 
veteran voiced no disagreement, the RO denied entitlement to 
service connection for an acquired psychiatric disorder.

2.  In correspondence of May 1977, the veteran sought to 
reopen his previously denied claim for service connection for 
an acquired psychiatric disorder.

3.  In June 1977, the veteran was informed by the RO that 
service connection for a "nervous condition" had previously 
been denied in December of 1974, and that, inasmuch as his 
"nervous condition" was a constitutional or developmental 
abnormality, it was not a disability for which compensation 
might be paid.  

4.  In correspondence of early January 1997, the veteran once 
again sought to reopen his previously denied claim for 
service connection for an acquired psychiatric disorder.  

5.  In a decision of October 1997, an RO Hearing Officer 
granted service connection (and a 100 percent evaluation) for 
schizoaffective disorder, effective from January 7, 1997.  

6.  The veteran's current claim for service connection for an 
acquired psychiatric disorder was received no earlier than 
January 7, 1997.  


CONCLUSIONS OF LAW

1.  The rating decision of December 3, 1974, which denied 
entitlement to service connection for an acquired psychiatric 
disorder, was not clearly and unmistakably erroneous, and is 
now final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.104(a), 3.105(a) (1998).  

2.  An effective date earlier than January 7, 1997 for an 
award of service connection (and a 100 percent evaluation) 
for schizoaffective disorder is not warranted.  38 U.S.C.A. 
§§ 1110, 5107, 5110 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.158, 3.400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's argument is essentially that, at the time of 
the rating decision on December 3, 1974, there was of record 
evidence sufficient to warrant a grant of service connection 
for an acquired psychiatric (schizoaffective) disorder.  More 
specifically, it is argued that, at the time of the December 
3, 1974, rating decision, the RO considered only the 
veteran's inservice diagnosis of "adult situational reaction, 
manifested by depression, lability, occasional aggressivity, 
and marital difficulties."  It is contended that, were the 
veteran to have been afforded a Department of Veterans 
Affairs (VA) psychiatric examination at the time of the 
filing of his initial claim, it would have been determined 
that his inservice psychiatric symptomatology was consistent 
with the schizoaffective disorder for which service 
connection was eventually granted.  Accordingly, it is argued 
that the rating decision of December 3, 1974, which denied 
entitlement to service connection for an acquired psychiatric 
disorder, was clearly and unmistakably erroneous.  Under such 
circumstances, it is contended, the effective date for an 
award of service connection for schizoaffective disorder 
should have been December 13, 1971, the date following the 
veteran's discharge from service.  

Factual Background

A review of the record in this case discloses that, in 
December 1971, just prior to the veteran's discharge from 
service, he was admitted to a service medical facility for 
what was at that time described as "depressive episodes."  At 
the time of admission, there were noted various "family 
difficulties" revolving about the veteran's incompatibility 
with his wife due to a "spiritual change" he had undergone 
during the previous summer.  At that time, the veteran 
reportedly gave up alcohol, cigarettes, and going out.  
Additionally noted were the presence of "vibrations," which 
the veteran described as "something felt internally which was 
not to be demonstrated outside."  According to the veteran, 
his problems had been somewhat complicated by financial debt, 
though perhaps this represented a "longstanding problem."

On mental status examination, the veteran was superficially 
intact and pleasant, though somewhat evasive and tangential 
when speaking about subjects which were anxiety-laden.  At 
times he experienced difficulty in explaining things, 
becoming lost in his words, and avoiding issues by digressing 
to other subjects.  At the time of evaluation, the veteran's 
affect was appropriate and appeared normal.  There was no 
evidence of organicity, or of ideas of reference or paranoid 
thought.  The veteran showed insight into his difficulties, 
though his judgment appeared a bit impaired in the realm of 
finances.

During the veteran's hospitalization, he was cooperative, 
sociable, and appropriate, and participated in various 
activities.  There was no evidence of psychosis, and he 
received no medication.  The pertinent diagnosis was adult 
situational reaction manifested by depression, lability, 
occasional aggressivity, and marital difficulties.  
Precipitating stresses included a discharge date of December 
12, 1971, compounded by uncertainties in resettlement and 
various marital difficulties.  It was noted at the time of 
discharge that psychological testing was consistent with some 
lability and neurotic defenses, but no evidence of psychosis.  

In October 1974, the veteran filed his initial claim for 
service connection for a "nervous condition."  

In December 1974, the RO denied entitlement to service 
connection for "adult situational reaction," considered to be 
a constitutional or developmental abnormality, and not a 
disability under the law.  The veteran voiced no disagreement 
with that decision.

In May 1977, the veteran sought to reopen his claim for 
service connection for a "nervous condition."  In 
correspondence of June 1977, the veteran was informed that 
service connection for a nervous condition had previously 
been denied, and that, inasmuch as his "nervous condition" 
was a constitutional or developmental abnormality, it was not 
a disability for which compensation could be paid.

On January 7, 1997, there was received from the veteran 
VA Form 21-526, "Veteran's Application for Compensation or 
Pension," in which the veteran sought to reopen his claim for 
service connection for an acquired psychiatric disorder, 
specifically, "major depression."  

In March 1997, in conjunction with the aforementioned claim, 
the veteran was afforded a VA psychiatric examination for 
compensation purposes.  During the course of that 
examination, it was noted that, while serving in the United 
States Marine Corps, the veteran had apparently experienced 
"a psychotic episode."  In the opinion of the examiner, given 
the veteran's history, a diagnosis of schizoaffective 
disorder was indicated.  Further noted was that, while the 
veteran's symptoms had apparently decreased, his dysphoric 
mood and auditory hallucinations had, apparently, persisted.  
According to the examining physician, the veteran was in need 
of continued treatment, including "a neuroleptic in addition 
to his antidepressant."  Based on the veteran's past history, 
in particular, his tendencies towards seclusion and 
difficulty in relating to others in work situations, the 
veteran's ability to have employment was considered to be 
impaired.  

During the course of subsequent VA psychiatric examinations 
in September and October 1997, it was noted that the veteran 
had been referred in order that his claims file might be 
reviewed, and an opinion offered as to whether or not his 
medical condition had its onset in service, and could be 
reconciled with a diagnosis of adult situational reaction.  
Following examination, it was noted that psychiatric 
symptomatology present in December 1971, and characterized at 
that time as an adult situational reaction, could also be 
related to the onset of a major depressive disorder which had 
recurred, and persisted "throughout the years."  While it was 
not possible for the examiner to alter the psychiatric 
opinion rendered 26 years earlier (during the veteran's 
active service), based on information provided by the 
veteran, in conjunction with his present mental status 
examination, it was felt that the most appropriate diagnosis 
was schizoaffective disorder, in conjunction with a leading 
differential diagnosis of major depressive disorder with 
psychotic features.  In the opinion of the examining 
psychiatrist, symptomatology described during the course of 
the veteran's December 1971 examination could be "part of the 
symptoms that you usually find in a person who is suffering 
from major depressive disorder."  

In a decision of October 1997, an RO Hearing Officer granted 
service connection (and a 100 percent evaluation) for 
schizoaffective disorder, effective from January 7, 1997, the 
date of receipt of the veteran's reopened claim.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  However, once entitlement to service connection 
for a disorder has been denied by a decision of the RO, that 
determination, absent disagreement by the veteran within a 
period of one year, is final.  38 U.S.C.A. § 7104 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.104(a) (1998).  

The effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase is the date of receipt 
of claim, or the date entitlement arose, whichever is later.  
An award of disability compensation based on direct service 
connection is effective the date following separation from 
active service, or the date entitlement arose, if the claim 
is received within one year from separation from service, 
otherwise, the date of receipt of claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (1998). 

As noted above, the veteran argues that the rating decision 
of December 3, 1974, which denied entitlement to service 
connection for an acquired psychiatric disorder, was clearly 
and unmistakably erroneous.  The Board notes that, under 
38 C.F.R. §§ 3.104(a) and 3.105(a) (1998) taken together, a 
rating action is final and binding in the absence of clear 
and unmistakable error.  A decision which constitutes a 
reversal of a prior decision on the grounds of clear and 
unmistakable error has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.105(a) (1998).  Under 38 C.F.R. § 3.105(a) (1998), 
"[P]revious determinations which are final and binding will 
be accepted as correct in the absence of clear and 
unmistakable error."  The United States Court of Appeals for 
Veterans Claims (Court) has provided the following guidance 
with regard to a claim of "clear and unmistakable error":

In order for there to be a valid claim of 
'clear and unmistakable error,' there 
must have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator, or 
the statutory or regulatory provisions 
extent at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.  
Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).  

The Court in Russell further stated:  

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  The 
words 'clear and unmistakable error' are 
self-defining.  They are errors that are 
undebatable, so that it could be said 
that reasonable minds could only conclude 
that the original decision was fatally 
flawed at the time it was made.  A 
determination that there was 'clear and 
unmistakable error' must be based on the 
record and the law that existed at the 
time of the prior AOJ [agency of original 
jurisdiction] or Board decision.  
Russell, 3 Vet. App. at 313-14 (1992).  

In determining whether there is clear and unmistakable error, 
the doctrine of reasonable doubt in favor of the veteran 
under 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1998) is not 
for application, inasmuch as error, if it exists, is 
undebatable, or there was no error within the meaning of 
38 C.F.R. § 3.105(a) (1998).  Russell, 3 Vet. App. 314 
(1992).

The Court has consistently stressed the rigorous nature of 
the concept of clear and unmistakable error.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  "It must be 
remembered that clear and unmistakable error is a very 
specific and rare kind of error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  In Russell, Fugo, and other decisions, the 
Court has emphasized that merely to aver that there was clear 
and unmistakable error in a rating decision is not sufficient 
to raise the issue.  The Court has further held that simply 
to claim clear and unmistakable error on the basis that 
previous adjudications had improperly weighed the evidence 
can never rise to the stringent definition of clear and 
unmistakable error.

In the present case, the original rating decision denying 
entitlement to service connection for an acquired psychiatric 
disorder was issued on December 3, 1974.  The veteran voiced 
no disagreement with that decision.  Accordingly, the 
decision of December 3, 1974, absent clear and unmistakable 
error, is final.  

In May 1977, the veteran once again sought to establish 
entitlement to service connection for an acquired psychiatric 
disorder.  In correspondence of June 1977, the RO continued 
its denial of service connection for a psychiatric disorder, 
and, in so doing, notified the veteran that his inservice 
"nervous condition" was a constitutional or developmental 
abnormality, and, as such, not a disability for which 
compensation could be paid.  The explanation in this decision 
for concluding that the December 1974 RO decision contained 
no clear and unmistakable error applies essentially to the 
May 1977 RO determination.  

On January 7, 1997, there was received from the veteran 
VA Form 21-526, Veteran's Application for Compensation or 
Pension, in which the veteran once again sought to "reopen" 
his claim for service connection for an acquired psychiatric 
disorder.  Based on evidence then contained in the claims 
folder, in conjunction with VA psychiatric examinations 
conducted in 1997, an RO Hearing Officer, in a decision of 
October 1997, granted service connection for schizoaffective 
disorder, assigning a 100 percent evaluation for that 
disability effective from January 7, 1997, considered to be 
the date of receipt of the veteran's claim.

The veteran argues that the December 3, 1974 rating decision 
was in error, and that service connection (and corresponding 
100 percent evaluation) for schizoaffective disorder should, 
therefore, have been effective from December 13, 1971, the 
date following his discharge from service.  However, the 
veteran can succeed in his argument only if it is shown that 
the December 3, 1974 decision denying service connection for 
an acquired psychiatric disorder was clearly and unmistakably 
erroneous.  That determination must be based on the record 
and the law which existed at the time of the December 3, 1974 
decision.

In that regard, the Board notes that the Hearing Officer's 
decision of October 1997, which granted service connection 
(and a 100 percent evaluation) for schizoaffective disorder, 
was based in large part on various VA psychiatric 
examinations conducted in 1997.  Such evidence was clearly 
not of record at the time of the December 1974 rating 
decision denying service connection for an acquired 
psychiatric disorder. The veteran has failed to present 
competent medical or psychiatric evidence tending to show 
that the regional office's determination in December 1974 
that adult situational reaction was a constitutional or 
developmental abnormality was clearly wrong.  In December 
1974, the record did not establish that the veteran then had 
a chronic psychiatric disorder.  He has failed to present 
persuasive argument that the regional office had at that time 
a regulatory or statutory duty to order a psychiatric 
examination.  Moreover, the breach of the VA's duty to assist 
cannot form the basis for a claim of clear and unmistakable 
error.  Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994).  
 Under such circumstances, the RO was clearly within the 
bounds of "rating judgment" when it reached the conclusion 
that service connection should be denied.  See Porter v. 
Brown, 5 Vet. App. 233 (1993); see also Kronberg v. Brown, 
4 Vet. App. 399 (1993).  To determine otherwise would, in 
effect, amount to holding the RO liable for not considering 
evidence which did not exist at the time of the December 1974 
decision denying service connection for an acquired 
psychiatric disorder (and, specifically, for adult 
situational reaction).

As noted above, the effective date of an evaluation and award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase is the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (1998).  In the case 
at hand, the December 1974 rating decision denying 
entitlement to service connection for an acquired psychiatric 
disorder (and, specifically, for adult situational reaction) 
has become final.  Accordingly, the grant of service 
connection for schizoaffective disorder (and accompanying 
100 percent evaluation) could be effective no earlier than 
the date of the veteran's current claim, that is, January 7, 
1997.  

More to the point, a determination of clear and unmistakable 
error requires error in adjudication.  Even if the "facts" 
were wrong in 1974, that error was not an adjudication error.  
The RO's reliance on the service department's assessment that 
the veteran suffered from an adult situational reaction was 
indisputably in the record on December 3, 1974.  Accordingly, 
the adjudicator's decision was based on an item of evidence 
which was not inaccurately stated. 

ORDER

There being no clear and unmistakable error in a December 3, 
1974 rating decision denying entitlement to service 
connection for an adult situational reaction, an effective 
date earlier than January 7, 1997 for an award of service 
connection (and a 100 percent evaluation) for schizoaffective 
disorder is denied.  


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 


- 11 -


